Filed 6/15/22 P. v. Moultrie CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080794
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. 18CR-05127-RF)
                    v.

 TREVON HASHEEM MOULTRIE,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. Jeanne
Schechter, Judge.
         William W. Lee, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Darren K.
Indermill, Melissa Lipon and Kari Ricci Mueller, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
        A jury convicted appellant Trevon Hasheem Moultrie of robbery (Pen. Code,
§ 211),1 inflicting corporal injury on a spouse or cohabitant with a prior conviction
(§ 273.5, subd. (f)(1)) (corporal injury), criminal threats (§ 422, subd. (a)), and other
related offenses and enhancements. The court sentenced appellant to 17 years eight
months in state prison.
        In supplemental briefing, appellant contends the matter should be remanded for
resentencing in light of newly enacted legislation, including Assembly Bill No. 124
(2021-2022 Reg. Sess.). Respondent concedes remand is appropriate. We accept
respondent’s concession and remand the matter for resentencing.
        Appellant also contends that his sentences for corporal injury and criminal threats
should have been stayed pursuant to section 654, and that the imposition of certain court
fees violated his rights to equal protection and due process. Because appellant must be
fully resentenced, we need not address the merits of these claims.
                            PROCEDURAL BACKGROUND
        The Merced County District Attorney’s Office filed an information charging
appellant with robbery (§ 211; count 1), inflicting corporal injury on a spouse or
cohabitant with a prior conviction (§ 273.5, subd. (f)(1); count 2), assault with a deadly
weapon (§ 245, subd. (a)(1); count 3), residential burglary (§ 459; count 4), and criminal
threats (§ 422, subd. (a), count 5). The information further alleged appellant suffered a
prior strike conviction (§§ 667, subd. (b)–(i), 1170.12, subds. (a)–(d)) and a prior serious
felony conviction (§ 667, subd. (a)(1)), and served two prior prison terms (§ 667.5, subd.
(b)).
        The jury found appellant guilty of all counts, except for the burglary count on
which it could not reach a verdict. Following trial, the court granted the People’s motion

1       All further statutory references are to the Penal Code unless otherwise indicated.


                                              2.
to dismiss the burglary count and the prior prison term allegations. In a bifurcated
proceeding, the trial court found true the allegations appellant suffered a prior strike
conviction and a prior serious felony conviction.
       At sentencing, the court set count 1 as the principal term and imposed the upper
term of five years, doubled to 10 years for appellant’s strike prior (§ 667, subd. (e)(1)).
On count 2, the court imposed a consecutive sentence of two years eight months. On
count 3, the court stayed the conviction pursuant to section 654. On count 5, the court
imposed a concurrent sentence of six years. The court also imposed an additional five-
year sentence for appellant’s prior serious felony conviction, for a total sentence of 17
years eight months in state prison.
                               FACTUAL BACKGROUD
       Appellant and D.V. began dating in April 2016. Throughout their relationship
they have lived together intermittently and separated on numerous occasions.
       In April 2017, appellant was convicted for felony domestic violence against D.V.
(§ 273.5, subd. (a)). Appellant served time in prison for the conviction and was released
approximately three weeks before committing the instant offenses.
       On September 24, 2018, around 2:00 a.m., D.V. called 911 and reported appellant
assaulted her and stole her cell phone and purse. Responding officers observed D.V. had
multiple lumps and a bloody abrasion on her head and a scrape on her ankle.
       At trial, D.V. testified appellant did not assault her. She claimed she received her
injuries during a fight at a nearby park while she was drunk. She also claimed she could
not remember much from that day due to her alcohol and marijuana use. Although she
testified that she recently ended her relationship with appellant, the People introduced
recordings of jail calls indicating they were still involved romantically.
       The People introduced D.V.’s interviews with responding officers from the
morning appellant attacked her. During the interviews, D.V. stated that the evening prior
appellant left her apartment after she broke up with him. When she went to sleep that

                                              3.
evening, she left a window open. She awoke to appellant in her bedroom striking her in
the head with an alcohol bottle. Appellant then got on top of D.V. and choked her with
his right hand for approximately one minute, then struck her in the head with a closed fist
three to four times. At some point during the attack, appellant told D.V., “I’m going to
beat your ass again. You got me fucked up in prison.” D.V. believed appellant was
going to kill her. Appellant eventually got off D.V., picked up her purse and cell phone,
and left the apartment. The purse contained D.V.’s California identification card, bank
cards, $80 in cash, and an employee badge and timecard for her job. D.V. followed
appellant out of the apartment, down the stairs, and to the driveway, where she tried to
grab her purse and cell phone from appellant. Appellant kicked D.V. in the ribs and
pushed her to the ground before leaving. Appellant also told D.V. he was not going to
return her belongings and that she was going to lose her job.
       Several days later, appellant gave D.V.’s purse to his cousin and asked her to
return it to D.V. D.V. met with the cousin and recovered her purse. She never recovered
the cell phone or the contents of her purse.
       Appellant testified in his own defense. He claimed that on the morning in
question he was with another woman in a different city and never saw D.V.
                                      DISCUSSION
I.     The matter must be remanded for resentencing in light of newly enacted
       Assembly Bill No. 124.
       In supplemental briefing, appellant contends remand and resentencing are required
pursuant to three legislative enactments that became effective while this appeal was
pending: Assembly Bill No. 124 (2021-2022 Reg. Sess.), Assembly Bill No. 518 (2021-
2022 Reg. Sess.), and Senate Bill No. 567 (2021-2022 Reg. Sess.). Assembly Bill No.
124 amended section 1170 to create a presumption in favor of the lower term if, inter alia,
the defendant was “a youth as defined under subdivision (b) of [s]ection 1016.7 at the
time of the commission of the offense.” (§ 1170, subd. (b)(6)(B).) Senate Bill No. 567


                                               4.
amended section 1170 such that the trial court may only impose the aggravated term
where aggravating circumstances have been stipulated to by the defendant or found true
beyond a reasonable doubt at a jury or court trial. (§ 1170, subd. (b)(1) & (2).)
Assembly Bill No. 518 amended section 654 to give trial courts discretion not to impose
the provision providing for the longest term of imprisonment. (§ 654, subd. (a).)
       Respondent concedes the enactments apply retroactively to this case, as it was not
final on appeal before the enactments became effective on January 1, 2022. (See In re
Estrada (1965) 63 Cal.2d 740.) We agree. We assume, absent evidence to the contrary,
that an amendatory statute “mitigat[ing] the possible punishment for a class of persons” is
“presumptively retroactive and applie[s] to all persons whose judgments [are] not yet
final at the time the statute [takes] effect.” (People v. Frahs (2020) 9 Cal.5th 618, 624.)
       Respondent also concedes remand is warranted in light of Assembly Bill No. 124
because appellant was 23 years old at the time of the offense. We agree with appellant
that remand is appropriate so the trial court may fully resentence defendant anew,
incorporating the new legislative changes. (See People v. Buycks (2018) 5 Cal.5th 857,
893; People v. Valenzuela (2019) 7 Cal.5th 415, 424–425 [“[T]he full resentencing rule
allows a court to revisit all prior sentencing decisions when resentencing a defendant.”].)
We therefore accept respondent’s concession, vacate appellant’s sentence, and remand
the matter for a full resentencing. We express no view as to how the trial court should
exercise its discretion on remand.
       Because we have determined the matter must be remanded in light of Assembly
Bill No. 124, we need not address whether remand would be similarly compelled by
Assembly Bill No. 518 or Senate Bill No. 567. However, because Assembly Bill No. 518
and Senate Bill No. 567 apply retroactively, the trial court must incorporate these
legislative changes when resentencing appellant.




                                             5.
II.    We need not address appellant’s claim regarding the imposition of fees
       because the trial court must conduct a full resentencing.
       Appellant claims the trial court violated his rights to due process and equal
protection by imposing a court operations fee (§ 1465.8) and a court facilities fee (Gov.
Code, § 70373). (See People v. Dueñas (2019) 30 Cal.App.5th 1157.) We conclude this
claim is moot because we have already determined this matter must be remanded for
appellant to be fully resentenced. If appellant so chooses, he may address these claim in
the trial court on remand.
III.   We need not address appellant’s section 654 claims because the trial court
       must conduct a full resentencing.
       Appellant contends his sentences for corporal injury and criminal threats must be
stayed pursuant to section 654, because the robbery, corporal injury, and criminal threats
involved the same victim and were part of the same continuous course of conduct against
the same victim. He further contends he acted with the same motive in all three offenses;
to retaliate against D.V. for her role in putting him in prison.
       At sentencing, appellant’s counsel requested the court impose concurrent
sentences but did not ask the court to stay any part of his sentence pursuant to section
654. While the trial court stayed count 3 pursuant to section 654, it made no express
findings with respect to section 654’s applicability as to any other count.
       We conclude appellant’s section 654 claims are moot because appellant must be
fully resentenced. At resentencing, the trial court is directed to articulate its findings on
the record with respect to the applicability of section 654 as to each count.
                                      DISPOSITION
       Appellant’s sentence is vacated and the matter is remanded for resentencing
consistent with section 1170, as amended by Assembly Bill No. 124 (2021-2022 Reg.
Sess.) and Senate Bill No. 567 (2021-2022 Reg. Sess.), and section 654, as amended by
Assembly Bill No. 518 (2021-2022 Reg. Sess.). Following resentencing, the court shall



                                              6.
forward a new abstract of judgment to the appropriate authorities. In all other respects,
appellant’s judgment is affirmed.

                                                               LEVY, Acting P. J.
WE CONCUR:



DETJEN, J.



SNAUFFER, J.




                                            7.